The opinion of the court was delivered by
Ross, J.
This is a proceeding under thé statute for a judgment of affiliation and orders on the defendant to aid in the support of the illegitimate child of the prosecutrix. After the proceedings were properly commenced before a justice of the peace, and before the case was entered in the County Court, the prosecutrix (the mother of the child) deceased, her child surviving her. On the case being entered in the County Court, the administrator of the prosecutrix and the town of .Newbury entered to prosecute; whereupon the defendant moved to dismiss the proceedings, on the ground that the action did not survive. Whether such actions survive, is the only question for consideration. The common law provided no way for ascertaining the father of an illegitimate child, and cast- no legal duty upon such father to aid in its support. Such child was filius nullius,' and the duty of its support was cast wholly upon the mother. Hence, as no such action against, or liability of, the putative father, existed under the common law, the action did not survive by that law. By the provisions of the statute (Gen. Sts. c. 52, ss. 10, 11, 15) certain actions survive which did not by the common law. This statute saves to and against, the representatives of deceased persons only *518.such actions as survived at common law, and such as are specifically therein named. This action does not fall within the statute. It is hardly claimed that it survived to the intestate’s administrator so that he had the right to enter and prosecute the action; but it is claimed that the town of Newbury has, under the statute, the right to be relieved in part from the support of this illegitimate pauper child, and to obtain that relief from the putative father. All the provisions of c. 74, Gen. Sts., relative to a town’s right to intervene in proceedings for a judgment of affiliation and orders for the support of illegitimate children, make the right of the town subordinate to that of the mother, and to be wrought out in the name of and through the mother. Hence, if the right of the mother to maintain such proceedings dies with her, the subordinate right of the town on which the support of the child may be cast, ends with the life of the mother. This question of survivor-ship in this class of cases was before this court in Franklin County, in an unreported case, within the last five years. It was held in that case, and we think correctly, that the action did not survive. The judgment of the County Court overruling the motion to dismiss is reversed, and judgment rendered that the cause does not survive, and that the same be dismissed, and that the defendant and his bail be discharged.